Plaintiff leased his vineyard to the defendant for a term of two years. The rental for the *Page 276 
first year was paid and this action was brought to recover that of the second year.
By way of counterclaim the defendant alleged that prior to the execution of the lease the plaintiff had contracted with the California Associated Raisin Company to sell "all of the raisins raised and produced on said vineyard" during the first year of the lease term; that defendant had no knowledge of such contract at the time the lease was executed; that by reason of such contract the defendant was compelled to sell his 1920 crop of raisins to the said company, to his loss in the sum of four thousand dollars. [1] By cross-complaint the defendant alleged that during the year 1920 the plaintiff prosecuted an action of unlawful detainer against him for recovery of possession of the vineyard without just or probable cause for the purpose of harassing and annoying him and unjustly depriving him of the premises.
The court properly dismissed the cross-complaint. (Clark v. Kelley, 163 Cal. 207 [124 P. 846].)
The court found that the plaintiff did not enter into the alleged contract with the raisin company, but that his predecessor in interest had made the contract alleged; that at the time of the execution of the lease the defendant had knowledge of such contract; and that he voluntarily sold his crop of raisins to the said company.
[2] Appellant contends that there is no evidence to support the finding that the defendant had knowledge of the raisin contract when the lease was executed. The evidence shows that the raisin company's sign was in a conspicuous place on the premises and the plaintiff testified that during the negotiations leading up to the making of the lease the defendant said: "I will give you seven thousand dollars for it, but I'd rather give you eight thousand dollars if it wasn't in the association."
[3] Appellant urges that the evidence does not support the findings to the effect that the defendant voluntarily sold his crop of raisins to the raisin company and that he suffered no damage by reason of such sale. These findings are immaterial by reason of the finding that the defendant entered into the lease with knowledge of the raisin contract which would bind him, if he was so bound, to sell his crop to the company. Appellant cannot complain of any burden *Page 277 
which he knowingly assumed. No other points are raised by the appeal.
The judgment is affirmed.
Prewett, J., pro tem., and Burnett, J., concurred.